      Case 4:19-cv-01385-MWB Document 25-1 Filed 10/01/19 Page 1 of 1




                 UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                         :
ROBERT & CORALINA TICHY,                 :
                                         :
                  Plaintiffs,            :
            v.                           :    Civil Action No. 4:19-cv-01385
                                         :
ANNIEMAC HOME MORTGAGE,                  :
et al.,                                  :
                                         :
                  Defendants.            :
                                         :
                                    ORDER
      AND NOW, this _____ day of ________________, 2019, it is hereby

ORDERED that the Stipulation Regarding Filing Amended Pleading and

Responses Thereto between Plaintiffs and Defendants is GRANTED;

      It is further ORDERED that Plaintiffs shall file a second amended

complaint by no later than October 7, 2019;

      It is further ORDERED, that the time for Defendants PennyMac Loan

Services, LLC, Thomas Reinhart, and Damon C. Allen, individually and d/b/a

Finishers and Finishers, LLC to plead, move, or otherwise respond to Plaintiffs’

second amended complaint is extended until October 14, 2019.

                                             BY THE COURT:


                                             Hon. Matthew W. Brann
                                             United States District Court Judge
